NOTE: This disposition is nonprecedential.


  United States Court of Appeals
      for the Federal Circuit
                ______________________

                 LIVIA M. SCOTTO,
                 Claimant-Appellant

                           v.

    ROBERT A. MCDONALD, SECRETARY OF
           VETERANS AFFAIRS,
              Respondent-Appellee
            ______________________

                      2014-7135
                ______________________

   Appeal from the United States Court of Appeals for
Veterans Claims in No. 13-749, Judge Alan G. Lance, Sr.
                ______________________

                Decided: July 10, 2015
                ______________________

   LIVIA M. SCOTTO, Valrico, FL, pro se.

    MARTIN M. TOMLINSON, Commercial Litigation
Branch, Civil Division, United States Department of
Justice, Washington, DC, for respondent-appellee. Also
represented by BENJAMIN C. MIZER, ROBERT E.
KIRSCHMAN, JR., FRANKLIN E. WHITE, JR.; DAVID J.
BARRANS, MARTIN JAMES SENDEK, Office of General
Counsel, United States Department of Veterans Affairs,
Washington, DC.
2                                    SCOTTO   v. MCDONALD



                 ______________________

       Before MOORE, SCHALL, and O’MALLEY, Circuit
                       Judges.
PER CURIAM.
    Livia M. Scotto appeals from a decision of the United
States Court of Appeals for Veterans Claims (“Veterans
Court”) affirming a November 28, 2012 decision of the
Board of Veterans’ Appeals (“Board”) which denied her
claim for entitlement to service connection for leukemia.
Scotto v. Gibson, No. 13-0749, 2014 WL 2800741 (Vet.
App. June 20, 2014). Because Scotto’s appeal does not
raise a legal or constitutional issue falling within this
court’s jurisdiction, we dismiss.
                      BACKGROUND
    Scotto served on active duty in the United States Air
Force from October 1983 to January 1984. In October
2009, Scotto submitted a claim for service connection for
leukemia. In June 2010, the Department of Veterans
Affairs (“VA”) Regional Office (“RO”) in Honolulu, Hawaii
denied Scotto’s claim, and she filed a notice of disagree-
ment (“NOD”) later that same month. The RO issued a
Statement of the Case on March 15, 2011, continuing its
denial of Scotto’s claim. The RO explained that “there
continues to be no evidence of a current diagnosis of
leukemia, and no evidence of leukemia related to service.”
Respondent’s Appendix (“RA”) 26. Scotto timely appealed
that decision to the Board.
    In a decision dated November 28, 2012, the Board de-
nied Scotto’s claim for service connection for leukemia,
finding that the evidence of record does not show a cur-
SCOTTO   v. MCDONALD                                       3



rent diagnosis of leukemia. 1 Scotto, 2014 WL 2800741, at
*1. In reaching this conclusion, the Board noted that
Scotto’s 1983 service separation medical examination
report contained no diagnosis or indication of symptoms of
leukemia at discharge, and none of the subsequent rec-
ords Scotto submitted “show that she tested positive for
leukemia or show a diagnosis of leukemia.” RA 35. For
example, the Board pointed to a September 2011 treat-
ment record which stated that, although Scotto “alleged
suffering anemia and leukemia, she had not shown the
provider any documentary evidence of her alleged condi-
tions” and she “refused a blood test.” RA 35. The Board
recognized that, in certain circumstances, “lay evidence
may be sufficient to establish a medical diagnosis or
nexus.” RA 36 (citing Davidson v. Shinseki, 581 F.3d
1313, 1316 (Fed. Cir. 2009)). But, because Scotto’s
claimed conditions “require medical expertise and testing
for identification and diagnosis,” and because the “compe-
tent and credible evidence of record” fails to show a diag-
nosis of leukemia, the Board denied Scotto’s claim. RA
37-38. Scotto appealed this decision to the Veterans
Court.




    1   The Board also denied Scotto’s claims for entitle-
ment to service connection for a bilateral foot disability
and Cooley’s anemia. RA 42. Scotto did not appeal those
claims to the Veterans Court and instead focused solely
on denial of her leukemia claim both at the Veterans
Court and in this appeal. Accordingly, those claims are
deemed abandoned and we need not address them.
Scotto, 2014 WL 2800741, at *1 (“As the appellant pre-
sents no arguments regarding the Board’s denial of her
claims for service connection for a bilateral foot disability
and Cooley’s anemia, those claims are deemed abandoned
and the Court will not address them further.”).
4                                      SCOTTO   v. MCDONALD



    In the June 2014 decision on appeal, the Veterans
Court affirmed the Board’s decision, noting that there is
no credible evidence that Scotto has leukemia. Scotto,
2014 WL 2800741, at *1. The court explained that,
“[a]bsent a current disability, service connection cannot be
established.” Id. at *2 (citing Shedden v. Principi, 381
F.3d 1163, 1167 (Fed. Cir. 2004)). Because Scotto failed to
demonstrate that the Board’s decision was clearly errone-
ous, the Veterans Court affirmed. Scotto timely appealed
to this court.
                        DISCUSSION
    Our jurisdiction to review Veterans Court decisions is
limited by statute. Pursuant to 38 U.S.C. § 7292(a)
(2012), the court may review “the validity of a decision of
the [Veterans] Court on a rule of law or of any statute or
regulation . . . or any interpretation thereof (other than a
determination as to a factual matter) that was relied on
by the [Veterans] Court in making the decision.” Unless
the case presents a constitutional issue, we “may not
review (A) a challenge to a factual determination, or (B) a
challenge to a law or regulation as applied to the facts of a
particular case.” 38 U.S.C. § 7292(d)(2).
    Scotto’s arguments on appeal are difficult to decipher.
For example, she references several legal terms and
principles—such as judicial misconduct, wrongful death,
medical malpractice, destruction of evidence, public
corruption, and “criminal gross negligence”—without any
explanation or argument as to how those principles apply
to her case. Setting aside these references, it appears
that Scotto is challenging the Board’s factual finding that
she does not have a current diagnosis of leukemia. In-
deed, toward the end of her Informal Brief, Scotto states
“I have leukemia” and “causation in fact.” Informal Br.
SCOTTO   v. MCDONALD                                      5



¶ 8. 2 As explained below, these matters are beyond the
scope of this court’s jurisdiction. See Conway v. Principi,
353 F.3d 1369, 1372 (Fed. Cir. 2004) (“[W]hile we can
review questions of law, we cannot review applications of
law to fact.”).
     The only issue before the Veterans Court was whether
the Board erred in denying Scotto’s claim for entitlement
to service connection for leukemia. Scotto, 2014 WL
2800741, at *1. As the Veterans Court correctly noted, to
establish service connection, “the veteran must show:
(1) the existence of a present disability; (2) in-service
incurrence or aggravation of a disease or injury; and (3) a
causal relationship between the present disability and the
disease or injury incurred or aggravated during service.”
Id. at *2 (quoting Shedden, 381 F.3d at 1167). The Board
found that there was no “competent and credible evi-
dence” showing a current diagnosis of leukemia. Id. at *1.
On appeal, the Veterans Court concluded that Scotto did
not demonstrate that “the Board’s decision is the product
of clear error or is otherwise inadequately explained.” Id.
Citing Shedden, the Veterans Court explained that,
absent evidence of a current disability, “service connection
cannot be established.” Id. at *2. Thus the Veterans
Court’s decision involved both a fact-finding—that Scotto
did not have any diagnosis of leukemia—and an applica-
tion of law to fact—that she could not satisfy the elements
required to establish a claim for service connection.




   2    Scotto asks the court to “call for production of
documents” and to “subpoena all & any court records.”
Informal Br. ¶ 6. It is unclear what documents Scotto is
seeking and whether those documents were previously
requested below. In any event, neither the Federal Rules
of Appellate Procedure nor the Federal Circuit Rules
provide for discovery on appeal.
6                                     SCOTTO   v. MCDONALD



Review of these issues is outside the scope of our jurisdic-
tion. See 38 U.S.C. § 7292(d)(2).
    Despite Scotto’s suggestion to the contrary, the Veter-
ans Court’s decision did not involve any questions regard-
ing the validity or interpretation of a statute or
regulation. In her informal brief on appeal, Scotto lists
several statutes, including entire sections of the United
States Code. The only statutes Scotto identifies with
particularity are: (1) the Radiation Exposure Compensa-
tion Act, Pub. L. No. 101-426, 104 Stat. 920 (1990), which
“provide[s] jurisdiction and procedures for claims for
compassionate payments for injuries due to exposure to
radiation from nuclear testing”; and (2) the Veterans’
Dioxin and Radiation Exposure Compensation Standards
Act, Pub. L. No. 98-542, 98 Stat. 2725 (1984), which
required the VA to promulgate regulations regarding the
determination of service connection for veterans who were
exposed to dioxin while performing active service in
Vietnam. The Veterans Court neither cited nor interpret-
ed these statutory provisions, and Scotto fails to explain
how they are relevant to this appeal.
    Finally, in her informal brief, Scotto answered “no” to
the question of whether the Veterans Court decided
constitutional issues. Despite this concession, Scotto
elsewhere mentions an “unconstitutional dismissal.”
Informal Br. ¶ 2. To the extent this reference can be
construed as an allegation that Scotto’s constitutional
rights were violated, the Veterans Court’s decision did not
decide any constitutional issues; merely characterizing
arguments as constitutional does not make them so. See
Belton v. Shinseki, 524 F. App’x 703, 706 (Fed. Cir. 2013)
(“Belton’s characterization of his arguments as constitu-
tional does not make them so.”). While we are certainly
mindful that “pro se filings must be read liberally,” Harris
v. Shinseki, 704 F.3d 946, 948 (Fed. Cir. 2013) (citations
omitted), Scotto’s failure to make any specific allegations
regarding a constitutional violation precludes our review
SCOTTO   v. MCDONALD                                    7



of that claim. See Helfer v. West, 174 F.3d 1332, 1335
(Fed. Cir. 1999) (explaining that the “characterization of
[a] question as constitutional in nature does not confer
upon us jurisdiction that we otherwise lack”).
                       CONCLUSION
    We have carefully considered all of Scotto’s submis-
sions and conclude that nothing contained therein raises a
non-frivolous legal question sufficient to support this
court’s exercise of jurisdiction. Accordingly, we dismiss
this appeal for lack of jurisdiction.
                       DISMISSED
                         COSTS
   No costs.